UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE THOMAS CABEL, a/k/a PY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:97-cr-00173-TDS-1)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Thomas Cabel, Appellant Pro Se. Robert Michael Hamilton,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     George Thomas Cabel appeals from the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion. *                 We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States   v.    Cabel,   No.   1:97-cr-00173-TDS-1      (M.D.N.C.    Aug.   18,

2016).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court    and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




     * Although the district court granted Cabel’s § 3582(c)(2)
motion, the reduction granted by the court did not reduce
Cabel’s sentence to the full extent he requested.



                                     2